          Case 1:20-cv-01784-VSB Document 34 Filed 05/03/21 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                             148 West 24th Street, eighth Floor
                                     New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com

WRITER’S DIRECT:          (212) 465-1188
                          cklee@leelitigation.com
                                                                                   May 3, 2021
BY ECF
Hon. Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:       King v. Fedcap Rehabilitation Services, Inc., et al.,
                 Case No. 20-Civ-1784 (VSB) (DF)


Dear Judge Broderick:

        We are counsel to Plaintiff in the above-identified matter and write in response to
Defendants’ Letter (Dkt. 33). Given Defendants' various mischaracterizations, Plaintiff believes
that no conference is necessary. The parties have not been able to agree to the settlement terms
and Plaintiff intends to proceed with litigation.

       We thank the Court for its kind consideration.


Respectfully,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties via ECF
